Citation Nr: 1640891	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  13-13 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for malaria. 

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for residuals of a broken nose. 

4.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and Wife


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing in May 2016.  A copy of the transcript is of record.

As indicated above, the issue of service connection for a psychiatric disorder was previously developed as a claim of service connection for PTSD.  However, the United States Court of Appeals for Veteran Claims (Court) has held that a claim of service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons, the issue has been broadened and recharacterized as reflected on the title page.

The issues of entitlement to an increased rating for diabetes mellitus and entitlement to service connection for an acquired psychiatric disorder and a broken nose are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

In a statement dated May 31, 2016, the Veteran specified that he wished to withdraw his appeal for service connection for malaria.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the appellant have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Appeals must be withdrawn in writing except for appeals withdrawn on the record at a hearing.  Id.  In May 2016, the Veteran submitted a statement requesting withdrawal of his appeal for service connection for malaria.  Accordingly, the Board does not have jurisdiction to review the issue on appeal, and the appeal is dismissed.


ORDER

Entitlement to service connection for malaria has been withdrawn; the appeal is dismissed.


	(CONTINUED ON NEXT PAGE)


REMAND

During the June 2016 Board hearing, the Veteran testified that his diabetes has worsened since his last VA examination in June 2009.  As such, the Board finds a new VA examination is necessary. 

The Veteran previously underwent a VA examination for PTSD in June 2009, and the examiner found no evidence of a psychiatric disorder.  In June 2016, the Veteran underwent a VA mental health initial evaluation and complained of intrusive thoughts of Vietnam.  A June 2016 VA mental health follow-up note included an impression of major depressive disorder and anxiety disorder.  As it appears the Veteran now has a mental health diagnosis, a new VA examination is necessary to determine the etiology of any acquired psychiatric disorder.  

The Veteran asserts he injured his nose in a motor vehicle accident in service in 1971.  Service treatment records are negative for any accident, however, the Board notes that an additional head scar above his left eye was noted on the separation physical that was not noted on enlistment examination.  This could support the Veteran's claim that he was in an accident in service.  The Board finds additional development is necessary to determine if the Veteran injured his nose in service, and if so, whether he has any current residuals of that injury.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran furnish all dates and places of treatment for any psychiatric disorder or diabetes.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

2.  Request the Veteran furnish all dates and places of treatment for any nose injury in service.  Request copies of any treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

3.  After completing directive #1, schedule the Veteran for a VA examination with a VA psychiatrist or a psychologist or one with whom VA has contracted to determine the nature and likely etiology of his psychiatric disorder or disorders.  

The examiner should determine whether the Veteran meets the criteria for a psychiatric disorder, other than PTSD, per the DSM-IV criteria.  If so, the examiner is asked to offer an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any such psychiatric disorder is related to the Veteran's active service.

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why.

4.  After completing directive #1, the Veteran should be afforded a VA examination to ascertain the severity of his service- connected diabetes mellitus.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The entire claims file must be made available to and reviewed by the examiner.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.

The Veteran's subjective complaints should be addressed, and all opinions must be supported by a complete rationale.

5.  When the development requested above has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


